Title: To James Madison from Edward Thornton, 30 June 1802
From: Thornton, Edward
To: Madison, James


Sir,
Philadelphia 30th June 1802.
You were so good as to promise before my departure from Washington, that you would give me a definitive answer on the subject of the Transport Ship Windsor in time for the sailing of the July Packet. I propose to dispatch my final letters on the 7th of next month, and I am anxious to learn the decision of the President on this matter.
I have already had the honour of mentioning to you verbally, that the Ship has been transferred by sale more than once contrary to the express stipulations of the Treaty of 1794, and I cannot forbear to repeat my hope that the President will see in the original irregularity of the capture and in the illegal proceedings subsequent to it sufficient motives for making adequate compensation for the loss of the vessel to the original proprietors. I have the honour to be with perfect truth and respect, Sir, Your most obedient humble servant,
Edwd Thornton
 

   
   RC (DNA: RG 59, NFL, Great Britain, vol. 2).


